                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

                                                               )
 MATTHEW E. ORSO, in his capacity as court-                    )
 appointed Receiver for Rex Venture Group, LLC                 )
 d/b/a ZeekRewards.com,                                        )
                            Plaintiff,                         )
                                                               )
                vs.                                            )
                                                               )
 TODD DISNER, in his individual capacity and in his            )            AMENDED ORDER
 capacity as trustee for Kestrel Spendthrift Trust;            )
 TRUDY GILMOND; TRUDY GILMOND, LLC;                            )               No. 3:14-cv-91
 JERRY NAPIER; DARREN MILLER; RHONDA                           )
 GATES; DAVID SORRELLS; INNOVATION                             )
 MARKETING, LLC; AARON ANDREWS; SHARA                          )
 ANDREWS; GLOBAL INTERNET FORMULA,                             )
 INC.; T. LEMONT SILVER; KAREN SILVER;                         )
 MICHAEL VAN LEEUWEN; DURANT                                   )
 BROCKETT; DAVID KETTNER; MARY                                 )
 KETTNER; P.A.W.S. CAPITAL MANAGEMENT                          )
 LLC; LORI JEAN WEBER; and a Defendant Class                   )
 of Net Winners in ZEEKREWARDS.COM;                            )
                                                               )
                                Defendants.                    )
                                                               )


       This matter is before the Court upon the Receiver’s Motion for Summary Judgment

against Remaining Defendants Disputing Receiver’s Net Winnings Calculations, filed August

28, 2019. (Doc. No. 258). Net Winner Defendant Ellen Averill requested several extensions of

time to respond to the Receiver’s Motion, each of which the Court granted. On January 13, 2020,

the Court granted Ms. Averill’s last request for extension, indicating that it would be last

extension of time that the Court would allow. Ms. Averill’s response was due February 12,

however, no response was filed.



                                                 1

        Case 3:14-cv-00091-GCM Document 352 Filed 04/21/20 Page 1 of 3
       It is well-settled that “[a] party opposing a properly supported motion for summary

judgment ‘may not rest upon the mere allegations or denials of [his] pleadings,’ but rather must

‘set forth specific facts showing that there is a genuine issue for trial.’” Bouchat v. Baltimore

Ravens Football Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003) (citing Fed. R. Civ. P. 56(e),

Matsushita Elec. Indus. Co., 475 U.S. 574 586-87 (1986)). Where the party opposing summary

judgment fails to respond to a summary judgment motion with evidence demonstrating the existence

of a genuine dispute of material fact, summary judgment is appropriate. See Bouchat, 346 F.3d at 525

(affirming award of summary judgment for defendants where plaintiff “failed to offer any

nonspeculative evidence demonstrating the existence of a genuine dispute of material fact”); Dash v.

Mayweather, 731 F.3d 303, 333 (4th Cir. 2013) (affirming award of summary judgment for

defendant where plaintiff failed to provide nonspeculative evidence of damages); see also Process

Order (Doc. No. 153) at ¶ 5 (specifying that responding class members must provide a specific

alternative calculation supported by evidence, and that “in responding to the Receiver’s calculation

of their Net Winnings, the Net Winners must “set forth specific facts that go beyond the mere

existence of a scintilla of evidence.” (citing Glynn v. EDO Corp., 710 F.3d 209, 213 (4th Cir.

2013))).

       Having failed to respond to the Receiver’s Motion, the Court will grant such motion as

against Defendant Ellen Averill.

       IT IS THEREFORE ORDERED that the Receiver’s Motion for Summary Judgment

against Remaining Defendants Disputing Receiver’s Net Winnings Calculations is hereby




                                                  2

           Case 3:14-cv-00091-GCM Document 352 Filed 04/21/20 Page 2 of 3
GRANTED as to Defendant Averill in the amount of $347,096.50.1




                                                           Signed: April 21, 2020




1
 This amount reflects that Ms. Averill was a Net Winner through two separate accounts: primary username
YOYOSAM (winnings of $49,503.76) and primary username ELLENA (winnings of $297,592.74).



                                                       3

         Case 3:14-cv-00091-GCM Document 352 Filed 04/21/20 Page 3 of 3
